Title: To James Madison from James Jackson, 15 May 1801
From: Jackson, James
To: Madison, James


SirCedar Hill Plantation below savannah May 15h 1801
Presuming on the Congressional acquaintance I had the pleasure of forming with you some Years since and considering the station the State I belong to has been pleased once more to place me in, as Senator of the United States, and in which I flatter myself our Political opinions will not more materially differ, than they formerly have done—I have determined to drop you this line; and to give you some hints of the Politics of this State, and the disgust occasioned by certain appointments, under the late administration—hoping they will be received with that candor by you, with which they have been intended; and that they will prove profitable to the great & good Man, at the head of affairs.
The Persons then, appointed for some time past have been and still are obnoxious to the People of Georgia. The Yazoo (commonly so called) leaders, who could not procure a constables Office under the State Government from either Government, or people, have been those selected for the Offices of the United States, one or two only excepted. But no appointment—if it can be by the most rash construction called one—has created such disapprobation as that of Mr Thomas Gibbons to the district Judgeship of this State, in the room of Judge Clay
   
   But even Mr Clay has not been the greatest of Mr Jeffersons friends. A Mr Hunter appointed Navy Agent the other day has been most violent against him.

—two Characters as opposite as Day & night—the former could not get fifty persons in Georgia to sanction the appointment—nor more, to consent to his being a Judge of the State Court. Impudent arrogant—An old Tory—a British Commissary—and many more iniquituous charges against him—even the scotch Merchants on the bay of savannah hooted at the appointment, as the last mad act of a mad administration. Some of his Friends say, that he has written on accepting the office—but how sir, could a vacancy be filled before it happened? How could Mr Gibbons be appointed, whilst Judge Clay kept his seat for the same post in Government? Were there two district Courts of Georgia, or did the law authorize two district Judges for the existing one? It is true that Mr Clay has now resigned, & now the vacancy has happened, which the president may fill—but I hope not with Mr Gibbons—who shewed every mark of disapprobation at that Gentlemans election & has uniformly been one of the most violent British Partizans in Georgia, & with an ex Senator, their file leader, here—which Party by violent exertion has been almost totally broken down by those, who have been stiled Anti Yazoo, or in other words real Republican characters. Will it be permitted me to observe to one of your superior knowledge that I deem the Act under which the late appointments have been made, to be in a state of abeyance, both as to Circuit & District operations until the next Congress meet—more than one of our bar join me in this opinion—in south & North Carolina we are told—two District Judges exist—& have Commissions in each and no Circuit Judge—as is the case here, Mr Clay having also declined that appointment. I have been told, that Mr Stith, Mr George Walker, &c &c have been applying for those Judgeships for this District—neither of them will give satisfaction to the People, who I hope will certainly be attended to by Mr Jefferson, and they have been tho’ better Whigs, as to their Families as violent against Mr Jefferson as this Man Gibbons—if the appointments cannot remain until Congress meets—Mr William Stephen⟨s⟩ who has been a Judge of this State would make an excellent Circuit, or district Judge. I venture to recommend him. Should Mr Gibbons be appointed I shall feel myself bound to oppose him—as well as either of the others, I have named—for reasons satisfactory to my own breast. Mr Stephens goes Northwardly in a few days and I shall take the liberty of troubling you with another line by him & of recommending some other Character for one of those seats. I have the honor to be sir in truth & sincerity Yr. most Obedt servant
Jas Jackson
PS. I request this letter to be private unless necessity requires otherwise. I mean as to Persons not conversant with the Office of State nor of higher authority. I have written at the request of numbers who revere Mr J & yourself also.
 

   
   RC (DLC). Docketed by Jefferson: “Georgia. Govr. Jackson’s lre to J. Madison. Wm. Stephen to be Circuit judge.”



   
   Jackson referred to advocates of an act the Georgia legislature passed 7 Jan. 1795 appropriating to four Yazoo land companies about thirty-five million acres of territory that the state claimed in what later became Alabama and Mississippi (C. Peter Magrath, Yazoo: Law and Politics in the New Republic [New York, 1967], esp. pp. 5–7; Albert Berry Saye, A Constitutional History of Georgia, 1732–1945 [Athens, Ga., 1948], pp. 149–50).



   
   Thomas Gibbons, John Adams’s nominee to be federal district judge for Georgia 24 Feb. 1801, won confirmation the next day (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:385, 386).



   
   Joseph Clay, born in Savannah, attended the College of New Jersey and then studied law under George Wythe. He was appointed federal judge for the district of Georgia in 1796. On 23 Feb. 1801, under the judiciary act of ten days earlier, Adams named him to the fifth U.S. circuit, an appointment Clay refused (ibid., 1:217, 383).



   
   Jackson probably meant James Gunn (1753–1801), a Virginia-born Revolutionary War officer who served as U.S. senator from Georgia between March 1789 and March 1801 and who was a director of the Georgia Company, one of the Yazoo land firms. The question of Gunn’s personal stake in passage of the Yazoo act may have occasioned a duel between Gunn and Jackson in the spring of 1796. Gunn died 30 July (Saye, Constitutional History of Georgia, p. 149; William Omer Foster, James Jackson, Duelist and Militant Statesman, 1757–1806 [Athens, Ga., 1960], pp. 126–27; E. Merton Coulter, Georgia: A Short History [rev. ed.; Chapel Hill, N.C., 1960], p. 203; Jackson to John Milledge, 11 Apr. 1796, in Thomas U. P. Charlton, The Life of Major General James Jackson, pt. 1 [Augusta, Ga., 1809], p. 165).



   
   Besides Clay, Adams named to the new southern circuit district judges John Sitgreaves of North Carolina and Thomas Bee of South Carolina; the president then replaced Sitgreaves with William H. Hill and Bee with Jacob Read. Both Sitgreaves and Bee elected to retain their district judgeships (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:383, 384; Bee to JM, 19 Mar. 1801; Levi Lincoln to Jefferson, 21 Mar. 1801 [DLC: Jefferson Papers]).



   
   The governor of Georgia appointed William Stith chief justice of the state supreme court in 1786. He was still on the supreme bench in 1795 (Kenneth Coleman, The American Revolution in Georgia, 1763–1789 [Athens, Ga., 1958], p. 196; Magrath, Yazoo, p. 6).



   
   George Walker was another leader of the Georgia Company (Saye, Constitutional History of Georgia, p. 149).



   
   Jackson described Stephens elsewhere as “a sound Lawyer of perfect integrity—and the least tinctured with moderate federalism of any of the old Lawyers at the bar and who has for some Years uniformly supported the Republican interest in this State.” Clay having resigned, Jefferson formally nominated Stephens to the Georgia district court in January 1802 (Jackson to Jefferson, 18 July 1801 [DNA: RG 59, LAR, 1801–9]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401; see also Jackson to JM, 4 June 1801).



   
   James Jackson, who had served with JM in Congress, 1789–91, was elected governor of Georgia in 1798 and in 1801 took a second term in the U.S. Senate (Foster, James Jackson, pp. 146, 165).


